UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4574



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


REMARIO REVONTE AUSTIN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:05-cr-00815-HMH-9)


Submitted:   November 15, 2007       Decided:    November 21, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant.    Regan Alexandra Pendleton, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Remario Revonte Austin pled guilty pursuant to a plea

agreement to conspiracy to possess with intent to distribute five

kilograms or more of cocaine and fifty or more grams of cocaine

base in violation of 21 U.S.C. §§ 841, 846 (2000), and was

sentenced to seventy-eight months in prison.           Counsel for Austin

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), alleging that he has found no meritorious issues for

appeal, but asserting that the district court should have reduced

Austin’s Guidelines range by three for acceptance of responsibility

pursuant to U.S. Sentencing Guidelines (“USSG”) § 3B1.1(b) (2005),

despite his post-plea arrest for unrelated drug activity.            Austin

has filed a pro se supplemental brief summarily claiming that a

federal officer inappropriately arranged for the post-plea state

arrest.    The Government has declined to file a responding brief.

Finding no error, we affirm the district court’s judgment.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.    After a Fed. R. Crim. P. 11 hearing at which Austin

admitted   his   guilt,*   the   district   court   adopted   the   findings



     *
      Although it was error for the district court not to discuss
the particular portions of Austin’s plea agreement during the Rule
11 colloquy, and this error was plain, we conclude the error did
not affect Austin’s substantial rights.        See United States
v. Olano, 507 U.S. 725, 731-32, 734 (1993); United States
v. Hughes, 401 F.3d 540, 547-48 (4th Cir. 2005).

                                   - 2 -
contained     in    the     presentence     investigation     report   without

objection, considered the 18 U.S.C. § 3553(a) (2000) factors, and

sentenced Austin to the low end of a properly calculated Guidelines

range.    See United States v. Green, 436 F.3d 449, 455-56 (4th

Cir.), cert. denied, 126 S. Ct. 2309 (2006).           Moreover, it was not

error for the district court to refuse to apply a three-point

reduction to Austin’s Guidelines range because the Guidelines’

commentary explicitly provides that a district court may consider

whether     the    defendant     withdrew    from   criminal    conduct    when

determining       whether   to   apply    the   three-point    reduction    for

acceptance of responsibility. See USSG § 3E1.1 cmt. n.1(b) (2005);

see also United States v. Dugger, 485 F.3d 236, 240 (4th Cir. 2007)

(“The decision to grant an acceptance-of-responsibility reduction

often depends on the actions of the defendant following his or her

arrest or plea.”).

            Accordingly, we affirm the judgment of the district

court.    This court requires that counsel inform Austin in writing

of his right to petition the Supreme Court for further review.               If

Austin requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may motion this

court for leave to withdraw from representation.              Counsel's motion

must state that a copy thereof was served on Austin.              We dispense

with oral argument because the facts and legal contentions are




                                     - 3 -
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 4 -